Case 1:20-cv-01492-KLM Document 20 Filed 09/15/20 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01492-KLM

FUEL AUTOMATION STATION, LLC,

               Plaintiff,
v.

FRAC SHACK, INC,

               Defendant.
                                                     /


        MOTION TO RESTRICT PLAINTIFF’S RESPONSE TO DEFENDANT’S
                          MOTION TO DISMISS

       Pursuant to D.C.COLO.LCivR 7.2, Fuel Automation Station LLC moves to maintain

Level 1 restricted access to the unredacted version of Fuel Automation Station’s Response to

Frac Shack’s Motion to Dismiss All Claims.

       On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant Frac Shack, Inc

entered into a confidential, written settlement agreement (“the Agreement”), in which the parties

reached a complete settlement of two patent infringement lawsuits that had been pending in the

United States District Courts for the District of Colorado and the Southern District of Texas. This

matter involves an action for breach of that Agreement. Plaintiff seeks to have references to the

confidential agreement in the Response, restricted from public access.

       According to D.C.COLO.LCivR 7.2,
        A motion to restrict public access shall be open to public inspection and shall:
             (1) identify the document or the proceeding for which restriction is sought;
             (2) address the interest to be protected and why such interest outweighs
             the presumption of public access (stipulations between the parties or
             stipulated protective orders with regard to discovery, alone, are
             insufficient to justify restriction);



                                                1
Case 1:20-cv-01492-KLM Document 20 Filed 09/15/20 USDC Colorado Page 2 of 3




               (3) identify a clearly defined and serious injury that would result if access
               is not restricted;
               (4) explain why no alternative to restriction is practicable or why only
               restriction will adequately protect the interest in question (e.g., redaction,
               summarization, restricted access to exhibits or portions of exhibits); and
               (5) identify the level of restriction sought.

       The parties have an interest in preserving the confidentiality of their settlement

agreement. See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-4174-DDC-KGG, 2017 U.S.

Dist. LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017) (recognizing that “the interest in preserving

the result of confidential settlement negotiations outweighs the public interest in accessing the

settlement agreement”). Moreover, allowing a confidential settlement agreement to become

public would chill future settlement efforts. And allowing the public to see the Agreement would

be further prejudicial to both parties from a business standpoint, as it could allow the parties’

competitors and customers to gain access to sensitive and confidential competitor information.

       Regarding alternatives to restriction, Plaintiff has filed a redacted version of Plaintiff’s

Response to Defendant’s Motion to Dismiss All Claims for public access. But Plaintiff seeks to

have the Response restricted to Level 1 restriction.

                                              Respectfully Submitted,

Dated: September 15, 2020                     /s/ Steven Susser
                                              Steven Susser
                                              Alex Szypa
                                              CARLSON, GASKEY & OLDS, PC
                                              400 W. Maple Rd., Suite 350
                                              Birmingham, MI 48009
                                              Telephone: (248) 988-8360
                                              Facsimile: (248) 988-8363
                                              ssusser@cgolaw.com
                                              aszypa@cgolaw.com

                                              Attorneys for Plaintiff Fuel Automation Station,
                                              LLC




                                                  2
Case 1:20-cv-01492-KLM Document 20 Filed 09/15/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2020, I electronically filed Plaintiff’s Motion to
Restrict Response to Defendant’s Motion to Dismiss All Claims with the Clerk of Court using
the CM/ECF system which will send notification of such filing to all counsel of record.


Dated: September 15, 2020                     /s/ Steven Susser
                                              Steven Susser
                                              Alex Szypa
                                              CARLSON, GASKEY & OLDS, PC
                                              400 W. Maple Rd., Suite 350
                                              Birmingham, MI 48009
                                              Telephone: (248) 988-8360
                                              Facsimile: (248) 988-8363
                                              ssusser@cgolaw.com
                                              aszypa@cgolaw.com




                                                 3
